Opinion by
Cole, J.
It was stipulated that the merchandise in question consists of Norgine F the same in all material respects as that passed upon in United States v. Betz (30 C. C. P. A. 16, C. A. D. 208), which case was incorporated herein, wherein it was held that the merchandise was not seaweeds, manufactured, but rather a manufacture of seaweeds. Since there is no provision in the Tariff Act of 1930 for a manufacture of seaweeds, the court held the merchandise in the incorporated case dutiable as a nonenumerated manufactured article at 20 percent ad valorem under paragraph 1558. On the stipulated facts the protests herein were accordingly sustained to that extent.